PER CURIAM:
Donald A. Smith appeals the district court’s order adopting the report and recommendation of the magistrate judge, granting summary judgment to the Commissioner, and thus affirming the Commissioner’s denial of disability insurance benefits and supplemental security income. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Smith v. Barnhart, No. CA-04-54-2-REM (N.D.W.Va. Sept. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.